            Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 1 of 21



                           UNITED STATES DISTRICT COURT FOR
                               THE DISTRICT OF COLUMBIA

AMERICAN OVERSIGHT
1030 15th Street NW, B255, Washington, DC 20005,                     Civil Action No. _________

                              Plaintiff,

              - versus -                                             COMPLAINT


DONALD J. TRUMP, in his official capacity as PRESIDENT
OF THE UNITED STATES
1600 Pennsylvania Ave NW, Washington, DC 20500

JARED KUSHNER, in his official capacity as SENIOR
ADVISOR TO THE PRESIDENT OF THE UNITED STATES
1600 Pennsylvania Ave NW, Washington, DC 20500

and

EXECUTIVE OFFICE OF THE PRESIDENT
1600 Pennsylvania Ave NW, Washington, DC 20500,

                              Defendants.



               Plaintiff American Oversight alleges against Defendants as follows:

                                 NATURE OF THE ACTION

              1.      Plaintiff American Oversight brings this suit to bring transparency to a

matter of great public importance: the operations of an advisory committee composed of both

federal and non-governmental individuals that President Donald J. Trump has convened in order

to provide him with advice and recommendations regarding when and how to exercise his broad

authority to grant pardons and executive clemency. This is a matter of significant public

concern. The pardon power can be used to right an injustice in our criminal justice system, and it




11672657
             Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 2 of 21



can be used to provide benefits to a president’s family, friends or political supporters. 1

               2.       Unlike virtually any other exercise of executive authority, the power to

grant pardons and sentence commutations is largely, if not entirely, unreviewable by the courts

and by Congress. Whether the president’s pardon power has been used wisely or poorly will be

judged as part of the political process—specifically, by registered voters when they decide

whether to vote for a particular candidate or political party. In order for voters to have sufficient

information to judge whether the pardon power has been wisely exercised, it is important for

voters to understand the process that led to the president’s actions. This lawsuit seeks to provide

the public with information about the particular mechanism used by President Trump to receive

advice and recommendations regarding the exercise of his power to grant executive clemency.

               3.       In or about late 2019, President Trump established an advisory committee

(the “Clemency Task Force”) to advise him on the use of his clemency power. The committee is led

by a senior advisor to the President, Jared Kushner. Its members reportedly include at least two other

White House officials. The Clemency Task Force also includes individuals from outside the

government, including criminal justice advocate Alice Marie Johnson. This is different from the

traditional process in which the pardon attorney within the Department of Justice has played a

leading role in reviewing and approving the decision to grant pardons.

               4.       Upon information and belief, the Clemency Task Force advised President

Trump on his executive clemency decisions that were announced on February 18, 2020. These

decisions, which attracted substantial public comment, included the grant of full pardons to

individuals such as Michael Milken, a financier convicted of securities fraud; David Safavian, a

former government official convicted on charges of obstruction of justice and making false

1
 The exercise of the President’s pardon power has been a recurring bipartisan issue, giving rise to
disputes following the pardons of, inter alia, President Nixon, Vietnam War protesters, the Iran Contra
defendants, financier Mark Rich, and Scooter Libby.


                                                    2
             Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 3 of 21



statements in connection with a federal investigation; and Angela Stanton, an individual convicted on

charges related to her role in a stolen-vehicle ring. The February 18 announcement also revealed the

President’s decision to commute the sentences of individuals including former Illinois Governor Rod

Blagojevich, who was sentenced to 14 years in prison on corruption-related charges for offering an

appointment to the United States Senate in exchange for campaign contributions; and Judith Negron,

who was sentenced to 35 years in prison for her role in a healthcare fraud scheme perpetrated on the

federal government.

              5.       Though the Clemency Task Force has been meeting for at least several

months and, upon information and belief, made recommendations that were instrumental in President

Trump’s recent decisions with respect to executive clemency, little is known about it. Its

membership, activities, and advice have all been shielded from the public.

              6.       Federal law does not permit the President to establish or utilize a secret

advisory committee like the Clemency Task Force, which is composed of executive branch officials

and private citizens. The Federal Advisory Committee Act, (“FACA”), 5 U.S.C. app. 2 §§ 1-16,

requires an advisory committee like the Clemency Task Force to file a charter that defines its

objectives, duties, and other information before it first meets. Id. § 9(c). All advisory committee

meetings must be open to the public and detailed minutes of each meeting must be published. Id.

§§ 10(a), 10(c). All documents made available to or prepared for or by the advisory committee

must also be made public. Id. § 10(b).

              7.       None of these steps have been taken with respect to the Clemency Task

Force. Defendants have violated FACA by convening meetings of the Clemency Task Force

without first filing a charter and by failing to abide by FACA’s public access and disclosure

requirements. This lawsuit seeks to hold the government to its obligations under FACA, provide

the transparency the law requires, and to disclose to the public the documents to which the public


                                                  3
             Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 4 of 21



is entitled, so that the public may better understand the decision-making process used by

President Trump in his executive clemency decisions of the past and also in the future.

                                          THE PARTIES

               8.      Plaintiff American Oversight is a nonpartisan non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to promoting transparency in government, educating the public about government

activities, and ensuring the accountability of government officials. Through research and

Freedom of Information Act requests, American Oversight uses the information it gathers, and

its analysis of that information, to educate the public about the activities and operations of the

federal government through reports, published analyses, press releases, and other media. The

organization is incorporated under the laws of the District of Columbia.

               9.      Defendant Donald J. Trump is the President of the United States. Upon

information and belief, in his official capacity as President, he has established and/or utilized the

Clemency Task Force within the meaning of FACA, 5 U.S.C. app. 2 § 3(2)(B).

               10.     Defendant Jared Kushner is a Senior Advisor to the President of the

United States and the Director of the White House Office of American Innovation (the “Office of

American Innovation”), which is part of the Executive Office of the President. Upon

information and belief, in his capacity as a senior advisor to the President and official within the

Executive Office of the President, he is the de facto Designated Federal Officer and Chair of the

Clemency Task Force.

              11.      Defendant Executive Office of the President (“EOP”) is a federal agency

within the meaning of FACA, 5 U.S.C. app. 2 § 3(3) and the Administrative Procedure Act (the

“APA”), 5 U.S.C. § 701. Upon information and belief, the Commission’s electronic records are

kept on the Executive Office of the President’s computer network.


                                                  4
                 Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 5 of 21



                                 JURISDICTION AND VENUE

                  12.   The Court has jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1361.

                  13.   The Court may award declaratory and injunctive relief under the

Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, and the APA, 5 U.S.C. § 706, and may enter

writs of mandamus under the Mandamus and Venue Act, 28 U.S.C. § 1361.

                  14.   Venue is proper in this District under 28 U.S.C. § 1391(b)(2) and

1391(e)(1) because Defendants are United States agencies or officers sued in their official

capacities and a substantial part of the events or omissions giving rise to this claim occurred in

this District.

                                  FACTUAL BACKGROUND

    I.      Statutory and Regulatory Framework

                  15.   Congress passed FACA, 5 U.S.C. app. 2 §§ 1-16, in 1972 to address

whether and to what extent advisory committees should be maintained to advise Executive

Branch officers and agencies. 5 U.S.C. app. 2 § 2(a); Cummock v. Gore, 180 F.3d 282, 284

(D.C. Cir. 1999).

                  16.   The enactment of FACA was driven by concerns over executive reliance

on secretive committees through which non-governmental actors could wield governmental

power behind closed doors and outside the public’s view. In passing this “sunshine” statute,

Congress explicitly recognized the risk that “interest groups may use their membership on such

bodies to promote their private concerns,” pointing to past committees that excluded any

representatives of the public interest. H.R. REP. NO. 92-1017 (1972), reprinted in 1972

U.S.C.C.A.N. 3491, 3496.

                  17.   To guard against the danger that commissions would be captured by

special interests, Congress prescribed rules for advisory committees “to control the advisory


                                                 5
             Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 6 of 21



committee process and to open to public scrutiny the manner in which government agencies

obtain advice from private individuals.” National Anti-Hunger Coalition v. Executive Comm. of

the President’s Private Sector Survey on Cost Control, 711 F.2d 1071, 1072 (D.C. Cir. 1983).

               18.     FACA defines an “advisory committee” as

       any committee, board, commission, council, conference, panel, task force, or other
       similar group, or any subcommittee or other subgroup thereof . . . which is

               (A) established by statute or reorganization plan, or
               (B) established or utilized by the President, or
               (C) established or utilized by one or more agencies,

       in the interest of obtaining advice or recommendations for the President or one or
       more agencies or officers of the Federal Government, except that such term
       excludes (i) any committee that is composed wholly of full-time, or permanent
       part-time, officers or employees of the Federal Government, and (ii) any
       committee that is created by the National Academy of Sciences or the National
       Academy of Public Administration.

5 U.S.C. app. 2 § 3(2).

               19.     FACA excludes from its coverage committees consisting solely of

government employees. Id. In addition, certain other committees are excluded from FACA’s

reach by limited statutory exemptions, none of which apply here. Id. § 4.

               20.     FACA requires both that an advisory committee be established and that its

activities to be public. The “requirement of openness is a strong safeguard of the public

interest.” H.R. REP. NO. 92-1017 (1972), reprinted in 1972 U.S.C.C.A.N. 3491, 3500.

               21.     To promote transparency, an advisory committee is not permitted to “meet

or take any action” until it files a charter with the Administrator of the General Services

Administration (“GSA”) “in the case of Presidential advisory committees.” 5 U.S.C. app. 2

§ 9(c). The charter must contain, inter alia, “the committee’s official designation,” “the

committee’s objectives and the scope of its activity,” “the period of time necessary for the

committee to carry out its purposes,” “the agency or official to whom the committee reports,”


                                                 6
            Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 7 of 21



“the estimated number and frequency of committee meetings,” and “a description of the duties

for which the committee is responsible.” Id.

               22.     In addition to publicizing an advisory committee’s creation and purpose,

FACA demands transparency in the structure, procedures and meetings of advisory committees.

A “committee meeting” includes “any gathering of advisory committee members (whether in

person or through electronic means) held with the approval of an agency for the purpose of

deliberating on the substantive matters upon which the advisory committee provides advice or

recommendations.” 41 C.F.R. § 102-3.25.

               23.     Under FACA, an “officer or employee of the Federal Government” must

be designated to “chair or attend each meeting of each advisory committee.” 5 U.S.C. app. 2

§ 10(e). No meeting shall be held in the absence of the Designated Federal Officer (“DFO”). Id.

The DFO of an advisory committee is required to, inter alia, “[a]pprove or call the meeting of

the advisory committee,” “[a]ttend the meetings,” “[a]djourn any meeting when he or she

determines it to be in the public interest,” and “[c]hair the meeting when so directed.” 41 C.F.R.

§ 102–3.120.

               24.     FACA’s meeting requirements are designed to guarantee transparency by

facilitating open access to the public. “Each advisory committee meeting shall be open to the

public,” 5 U.S.C. app. 2 § 10 (a)(1), and held “at a reasonable time and in a manner or place

reasonably accessible to the public.” 41 C.F.R. § 102-3.140(a). An advisory committee must

provide “timely notice” of its meetings in the Federal Register, 5 U.S.C. app. 2 § 10(a)(2), “at

least 15 calendar days” in advance. 41 C.F.R. § 102-3.150. To close any part of an advisory

committee meeting from the public, the DFO must justify the closure, obtain advance approval

pursuant to specific procedures, and make the determination of closure available to the public.

41 C.F.R. § 102-3.155.


                                                 7
             Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 8 of 21



               25.     These notice requirements are not a mere formality; they exist to ensure

the representation of the public interest. “Interested persons” must be permitted to “attend,

appear before, or file statements with [the] committee, subject to such reasonable rules or

regulations as the [GSA] Administrator may prescribe.” 5 U.S.C. app. 2 § 10(a)(3).

               26.     FACA mandates that “[d]etailed minutes of each meeting of each advisory

committee shall be kept,” including “a record of the persons present, [and] a complete and

accurate description of matters discussed and conclusions reached.” Id. § 10(c).

               27.     FACA further requires that “the records, reports, transcripts, minutes,

appendixes, working papers, drafts, studies, agenda, or other documents which were made

available to or prepared for or by each advisory committee shall be available for public

inspection and copying.” Id. § 10(b); see also id. § 11 (requiring that “copies of transcripts of

. . . advisory committee meetings” be made available “to any person”).

               28.     Section 10(b)’s disclosure requirement “serves to prevent the surreptitious

use of advisory committees to further the interests of any special interest group.” H.R. REP. NO.

92-1017 (1972), reprinted in 1972 U.S.C.C.A.N. 3491, 3500. It is contrary to federal law for

advisory committees to work in secret or to impact government action based on consultations

that are shielded from the public and from some of the advisory committee’s own members.

               29.     Advisory committees are affirmatively obligated to provide access to the

Section 10(b) materials. Food Chem. News v. Dep’t of Health and Human Servs., 980 F.2d

1468, 1472 (D.C. Cir. 1993).

               30.     Timely access to advisory committee materials is “an important element

of” FACA because it “provide[s] a meaningful opportunity to comprehend fully the work

undertaken by the advisory committee.” 41 C.F.R. § 102-3.170.

               31.     In addition to the minimum statutory requirements, advisory committees


                                                 8
             Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 9 of 21



are encouraged “to be as inclusive as possible” in terms of “post[ing] advisory committee

information and seek[ing] broader input from the public.” 41 C.F.R. § 102-3.95(d).

               32.     Each of the requirements of FACA is mandatory on the advisory

committee itself, the advisory committee’s DFO and Chair, and the President.

   II.     President Trump Establishes The Clemency Task Force

               33.     On information and belief, in late 2019, Defendant President Trump

and/or Defendant Kushner established a working group including both federal employees and

non-governmental individuals to provide advice and recommendations on clemency and pardon

issues to the President.

               34.     Specifically, this working group was created to collectively discuss, and to

provide collective advice and recommendations to Defendant President Trump, regarding

potential changes to the pardon and clemency process as well as the evaluation of particular

candidates for pardons and commutations.

               35.     Plaintiff refers to this working group in this complaint as the “Clemency

Task Force.”

               36.     The Clemency Task Force is an advisory committee established and

utilized by Defendant President Trump and/or Defendant Kushner in the interest of obtaining

advice or recommendations for the President or one or more federal officials regarding clemency

and pardon issues.

               37.     The Clemency Task Force thus qualifies as an advisory committee under

FACA.

               38.     As of the filing of this complaint, no charter for the Clemency Task Force

has been filed in the Federal Register.

               39.     On information and belief, President Trump designated Defendant


                                                 9
           Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 10 of 21



Kushner to lead the Clemency Task Force.

              40.     On information and belief, Ja’Ron Smith is a member of the Clemency

Task Force. Mr. Smith is the Deputy Assistant to the President and Deputy Director of the

Office of American Innovation.

              41.     On information and belief, Pam Bondi is a member of the Clemency Task

Force. Ms. Bondi is a Special Adviser to the President and the former Attorney General of

Florida.

              42.     On information and belief, Alice Marie Johnson is a member of the

Clemency Task Force. Ms. Johnson is an advocate for criminal justice reform. Prior to June 6,

2018, Ms. Johnson was serving a life sentence in federal prison. On June 6, 2018, President

Trump commuted her sentence.

              43.     On information and belief, Ms. Johnson is not currently employed by the

federal government or appointed to any formal government positions by the President, the Office

of American Innovation, or any other agency within the federal government.

              44.     On information and belief, Matthew Whitaker is a member of the

Clemency Task Force. Mr. Whitaker is the former acting Attorney General of the United States

and is no longer employed by the federal government.

              45.     On information and belief, Mr. Whitaker is not currently employed by the

federal government or appointed to any formal government positions by the President, the Office

of American Innovation, or any other agency within the federal government.

              46.     On information and belief, Van Jones is a member of the Clemency Task

Force. Mr. Jones is a political commentator and a criminal justice reform advocate.

              47.     On information and belief, Mr. Jones is not currently employed by the

federal government or appointed to any formal government positions by the President, the Office


                                               10
            Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 11 of 21



of American Innovation, or any other agency within the federal government.

               48.    On information and belief, Brett Tolman is a member of the Clemency

Task Force. Mr. Tolman is the former United States Attorney for the District of Utah, a political

commentator, and a criminal justice reform advocate.

               49.    On information and belief, Mr. Tolman is not currently employed by the

federal government or appointed to any formal government positions by the President, the Office

of American Innovation, or any other agency within the federal government.

               50.    On information and belief, Mark Holden is a member of the Clemency

Task Force. Mr. Holden is the former general counsel of Koch Industries and a criminal justice

reform advocate.

               51.    On information and belief, Mr. Holden is not currently employed by the

federal government or appointed to any formal government positions by the President, the Office

of American Innovation, or any other agency within the federal government.

               52.    On information and belief, Paul Larkin is a member of the Clemency Task

Force. Mr. Larkin is a research fellow at the Heritage Foundation and a criminal justice reform

advocate.

               53.    On information and belief, Mr. Larkin is not currently employed by the

federal government or appointed to any formal government positions by the President, the Office

of American Innovation, or any other agency within the federal government.

               54.    On information and belief, Marc Levin is a member of the Clemency Task

Force. Mr. Levin is the Vice President of Criminal Justice Policy at the Texas Public Policy

Foundation and a criminal justice reform advocate.

               55.    On information and belief, Mr. Levin is not currently employed by the

federal government or appointed to any formal government positions by the President, the Office


                                               11
            Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 12 of 21



of American Innovation, or any other agency within the federal government.

               56.     On information and belief, Kevin Roberts is a member of the Clemency

Task Force. Mr. Roberts is the executive director of the Texas Public Policy Foundation and a

criminal justice reform advocate.

               57.     On information and belief, Mr. Roberts is not currently employed by the

federal government or appointed to any formal government positions by the President, the Office

of American Innovation, or any other agency within the federal government.

               58.     The existence of the Clemency Task Force first came to light publicly in a

February 20, 2020 story in the Washington Post. 2

               59.     There may be additional members of the Clemency Task Force.

               60.     Federal regulations provide that petitions for clemency are to be submitted

to the Office of the Pardon Attorney (“OPA”) at the U.S. Department of Justice. As set forth in

28 C.F.R. § 1.6, the Attorney General of the United States is obligated to “review each petition

and all pertinent information developed by the investigation” and “determine whether the request

for clemency is of sufficient merit to warrant favorable action by the President.” Pursuant to the

authority under 28 C.F.R. § 1.9, the Attorney General has delegated this authority to the OPA. 3

This process was established in order to ensure that the president uses his pardon power in a

manner that is transparent and even-handed.

               61.     On information and belief, the Clemency Task Force has reviewed,

discussed, and provided advice and recommendations to the President regarding applicants for

2
 See Toluse Olorunnipa, Josh Dawsey and Neena Satija, White House Assembles Team of Advisers to
Guide Clemency Process as Trump Considers More Pardons, The Washington Post, Feb. 20, 2020,
available at https://www.washingtonpost.com/politics/white-house-assembles-team-of-advisers-to-guide-
clemency-process-as-trump-considers-more-pardons/2020/02/19/752d04d2-532e-11ea-929a-
64efa7482a77_story.html.
3
 Office of the Inspector General, U.S. Department of Justice, Review of the Department’s Clemency
Initiative, August 2018, https://oig.justice.gov/reports/2018/e1804.pdf.


                                                  12
            Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 13 of 21



pardons or commutations who submit applications directly to the Office of American Innovation,

rather than (or in addition to) Department of Justice’s OPA.

               62.    On information and belief, the Clemency Task Force has met several times

since late 2019 to develop advice and recommendations to Defendant President Trump and/or

Defendant Kushner regarding reformation of the pardon and clemency process as well as the

evaluation of particular candidates for pardons and commutations.

               63.    On information and belief, at these meetings, members of the Clemency

Task Force discussed and deliberated regarding individual candidates for pardons and clemency.

               64.     On information and belief, following these meetings, the Clemency Task

Force provided collective advice and recommendations to Defendant President Trump and/or

Defendant Kushner regarding individual candidates for pardons and clemency.

               65.     On information and belief, at these meetings, members of the Clemency

Task Force discussed and deliberated regarding potential reforms to the pardon and commutation

process.

               66.    On information and belief, following these meetings, the Clemency Task

Force provided collective advice and recommendations to Defendant President Trump and/or

Defendant Kushner regarding potential reforms to the pardon and commutation process.

               67.    Because the Clemency Task Force has operated in secret, the full scope of

its activities, including its deliberations and any advice or recommendations provided to

Defendant President Trump and/or Defendant Kushner, are unknown, except to Defendants.

               68.    Publicly available information, however, reveals that, as of the date of this

filing, the members of the Clemency Task Force have worked together to advise the president on

a recent round of well-publicized pardons.

               69.    On February 18, 2020, President Trump announced presidential


                                                13
             Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 14 of 21



commutations or pardons for 11 individuals.4

               70.     On information and belief, the Clemency Task Force reviewed candidates

for commutations or pardons included in the President’s February 18, 2020 announcement,

before the date of the commutations and pardons.

               71.     On information and belief, the Clemency Task Force discussed candidates

for commutations or pardons included in the President’s February 18, 2020 announcement.

               72.     On information and belief, the Clemency Task Force provided advice and

recommendations to Defendant President Trump regarding candidates for commutations or

pardons included in the President’s February 18, 2020 announcement.

               73.     The support of members of the Clemency Task Force for pardons or

commutations issued on February 18, 2020 is reflected in the White House press release

announcing those decisions.

               74.     On information and belief, Defendant President Trump and/or Defendant

Kushner will continue to seek recommendations from the Clemency Task Force regarding

potential pardon and clemency decisions as well as potential changes to the clemency and pardon

processes.

               75.     By purporting to accept its advice and recommendations and making these

decisions in consultation with the Clemency Task Force, President Trump has created the

impression that his decisions reflect the advice and recommendations of a bipartisan panel of

criminal justice experts, without influence by personal or political concern.

               76.     The failure to comply with FACA, however, leaves the public with little

public information about the work of the commission, its meetings, or how its recommendations

4
 Press Release, The White House, Statement from the Press Secretary Regarding Executive Grants of
Clemency, Feb. 18, 2020, https://www.whitehouse.gov/briefings-statements/statement-press-secretary-
regarding-executive-grants-clemency-2/.


                                                 14
            Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 15 of 21



were formulated.

               77.    On information and belief, Defendant President Trump and/or Defendant

Kushner will continue to consider, and make pardon and clemency determinations reflecting, the

advice and recommendations of the Clemency Task Force.

               78.    On information and belief, Defendant President Trump and/or Defendant

Kushner will continue to consider the advice and recommendations of the Clemency Task Force

regarding reformation of the pardon and clemency process.

   III.    The Clemency Task Force is Subject to FACA

               79.    The Clemency Task Force is an advisory committee established or utilized

by the President and/or by Defendant Kushner on his behalf for the purpose of obtaining

collective advice or recommendations regarding clemency and pardon determinations as well as

potential reforms to the pardon and commutation process.

               80.    Thus, the Clemency Task Force is an “advisory committee” as defined by,

and subject to the requirements of, FACA.

               81.    On information and belief, members of the Clemency Task Force include

at least its DFO and Chair, Defendant Kushner, as well as Mr. Smith, Ms. Bondi, Ms. Johnson,

Mr. Whitaker, Mr. Jones, Mr. Tolman, Mr. Holden, Mr. Larkin, Mr. Levin and Mr. Roberts.

               82.    On information and belief, the Clemency Task Force was established and

is utilized by the President and/or Defendant Kushner on the President’s behalf for the purpose

of providing collective advice and recommendations regarding clemency and pardon

determinations as well as potential reforms to the pardon and commutation process.

               83.    On information and belief, the Clemency Task Force has repeatedly met to

discuss potential pardons and clemency determinations and to prepare group recommendations to

submit to the President.


                                               15
            Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 16 of 21



               84.     Furthermore, the Clemency Task Force has already presented such

recommendations to the President, as its members have been acknowledged in public statements

following the President’s announcements of pardon or clemency decisions.

               85.     On information and belief, the Clemency Task Force continues to meet to

prepare collective recommendations to the President regarding pardons and clemency

determinations.

               86.     On information and belief, the Clemency Task Force has repeatedly met to

discuss potential reforms to the pardon and commutation process and prepare group

recommendations to submit to the President.

               87.     On information and belief, the Clemency Task Force continues to meet to

prepare collective recommendations to the President regarding potential reforms to the pardon

and commutation process.

               88.     The Clemency Task Force is not composed wholly of full-time, or

permanent part-time, officers or employees of the Federal Government.

               89.     No other basis for exemption from FACA applies here.

               90.     The Clemency Task Force is subject to the requirements of FACA,

including but not limited to the charter, public notice and access, and disclosure requirements.

   IV.     Defendant Kushner Denied Plaintiff Records

               91.     By letter dated February 20, 2020, Plaintiff American Oversight asked

Defendant Kushner to provide all records prepared by or made available to members of the

Clemency Task Force in connection with any meetings held by the Task Force since it was

established. See Ex. A.

               92.     American Oversight informed Defendant Kushner of FACA’s

requirements that advisory committees “hold their deliberations in public,” “make their working


                                                16
            Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 17 of 21



papers available for public inspection,” and “have a membership that is fairly balanced in terms

of the points of view represented.” Ex. A. In light of the failure of the Clemency Task Force to

comply with FACA’s mandatory provisions, American Oversight sought “to inspect all records

prepared by or made available to task force members in connection with any meetings held by

the task force since it was established” and advised Defendant Kushner that “the task force

should not conduct any further business without complying with the public notice and access

requirements provided by FACA.” Id.

                 93.      As of the filing of this complaint, neither Defendant Kushner nor any

other member of the Trump Administration responded to the letter.

    V.      The Clemency Task Force Has Violated FACA

                 94.      As of the date of this complaint, no charter has been filed for the

Clemency Task Force in the Federal Register, in violation of FACA Section 9(c).

                 95.      Although the Clemency Task Force has held meetings, no notice of such

meetings has been filed in the Federal Register, in violation of FACA Section 10(a).

                 96.      The meetings of the Clemency Task Force have not been open to the

public, nor has any determination of closure been provided to the public, in violation of FACA

Section 10(a).

                 97.      Defendant Kushner, the DFO and Chair of the Clemency Task Force, has

failed to comply with Plaintiff’s request for documents, in violation of FACA Section 10(b).

Such disclosure is required by FACA even after the disbandment of an advisory commission.

                                               CLAIM I

                       Violation of the Federal Advisory Committee Act § 9(c)

                 98.      American Oversight repeats and re-alleges the above allegations as if fully

set forth herein.


                                                    17
            Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 18 of 21



                 99.    No charter has been filed for the Clemency Task Force.

                 100.   FACA and its implementing regulations prohibit any action by the

Clemency Task Force until after the charter has been filed. 5 U.S.C. app. 2 § 9(c) (“No advisory

committee shall meet or take any action until an advisory committee charter has been filed.”); 41

C.F.R. § 102-3.70.

                 101.   Any activities undertaken by the Clemency Task Force therefore violated

FACA and its implementing regulations.

                 102.   The Court’s intervention is necessary to enforce FACA’s charter

requirement.

                 103.   Absent declaratory and injunctive relief, Plaintiff will suffer irreparable

harm from Defendants’ continued violation of FACA.

                 104.   Plaintiff has no adequate remedy at law.

                                             CLAIM II

                    Violations of the Federal Advisory Committee Act § 10(a)

                 105.   American Oversight repeats and re-alleges the above allegations as if fully

set forth herein.

                 106.   The Clemency Task Force has held meetings without publishing notice of

such meetings in the Federal Register.

                 107.   The meetings of the Clemency Task Force have not been open to the

public so that interested parties could attend, nor has any determination of closure been provided

to the public.

                 108.   The Clemency Task Force’s holding of meetings without providing public

notice and access violated FACA and its implementing regulations.

                 109.   The Court’s intervention is necessary to enforce FACA’s public notice and


                                                  18
            Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 19 of 21



access requirements.

                110.   Absent declaratory and injunctive relief, Plaintiff will suffer irreparable

harm from Defendants’ continued violation of FACA.

                111.   Plaintiff has no adequate remedy at law.

                                            CLAIM III

                    Violation of the Federal Advisory Committee Act § 10(b)

                112.   American Oversight repeats and re-alleges the above allegations as if fully

set forth herein.

                113.   Defendant Kushner, the DFO and Chair of the Clemency Task Force, has

failed to comply with Plaintiff’s request for disclosure of documents.

                114.   The Court’s intervention is necessary to enforce FACA’s public disclosure

requirements.

                115.   Absent declaratory and injunctive relief, Plaintiff will suffer irreparable

harm from Defendants’ continued violation of FACA.

                116.   Plaintiff has no adequate remedy at law.

                                            CLAIM IV

                         Violation of the Administrative Procedure Act

                117.   American Oversight repeats and re-alleges the above allegations as if fully

set forth herein.

                118.   Defendants have violated the APA by (i) failing to file a required charter;

(ii) failing to provide public notice of meetings of the Clemency Task Force; (iii) failing to

provide public access to such meetings; and (iv) failing to provide the requested disclosure of

documents. Therefore, under the APA, Defendants have unlawfully withheld or unreasonably

delayed agency action, 5 U.S.C. § 706(1), and acted contrary to law. Id. § 706(2)(A).


                                                 19
            Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 20 of 21



                119.   These failures to comply with FACA’s requirements constitute arbitrary

and capricious agency action in violation of the APA.

                120.   These failures to comply with FACA’s requirements constitute “final

agency action for which there is no other adequate remedy in a court,” and therefore are “subject

to judicial review.” 5 U.S.C. § 704; see id. § 702.

                121.   The Court’s intervention is necessary to enforce the APA.

                122.   Absent declaratory and injunctive relief, Plaintiff will suffer irreparable

harm from Defendants’ continued violation of the APA. Defendants’ failure to meet FACA’s

statutory requirements prevented and continue to prevent public notice and access to the

activities of the Clemency Task Force.

                123.   Plaintiff has no adequate remedy at law.

                                            CLAIM V

                         Mandamus and Venue Act (28 U.S.C. § 1361)
                         (in the alternative to Counts I, II, III, and IV)

                124.   American Oversight repeats and re-alleges the above allegations as if fully

set forth herein.

                125.   In the alternative to Counts I – IV, this Court should enter a writ of

mandamus compelling Defendants to comply with their clear, indisputable, non-discretionary

obligations under FACA.

                126.   Absent mandamus relief, Plaintiff will suffer irreparable harm from

Defendants’ continued violation of their obligatory duties under FACA. Defendants’ failure to

meet FACA’s statutory requirements prevented and continue to prevent public notice and access

to the activities of the Clemency Task Force.

                127.   Plaintiff has no adequate remedy at law.



                                                 20
          Case 1:20-cv-00716 Document 1 Filed 03/12/20 Page 21 of 21



                                 PRAYER FOR RELIEF

             WHEREFORE, American Oversight demands judgment awarding the following

relief:

             A. A declaration that the Clemency Task Force is subject to FACA and all of its
                requirements;

             B. A declaration that Defendants violated FACA and/or the APA by failing to
                file a charter for the Clemency Task Force;

             C. A declaration that Defendants violated FACA and/or the APA by failing to
                provide public notice and access to Clemency Task Force meetings;

             D. A declaration that Defendants violated FACA and/or the APA by failing to
                provide the requested Section 10(b) documents;

             E. An order that Defendants produce records responsive to Plaintiff’s request
                without delay;

             F. An order that the Clemency Task Force comply with all applicable FACA
                requirements, including but not limited to the charter, public notice and
                access, and disclosure requirements;

             G. In the alternative to (A) – (F), a writ of mandamus providing the same relief;
                and

             H. Such other relief as the Court deems just and proper.



Dated: March 12, 2020                      Respectfully submitted,

                                           By:
                                                 /s/ Daniel S. Ruzumna

                                           PATTERSON BELKNAP WEBB & TYLER LLP
                                           Daniel S. Ruzumna (D.C. Bar No. 450040)
                                           Harry Sandick (pro hac vice application to be filed)
                                           1133 Avenue of the Americas
                                           New York, N.Y. 10036
                                           Tel: (212) 336-2000
                                           Fax: (212) 336-2222
                                           druzumna@pbwt.com
                                           hsandick@pbwt.com

                                           Attorneys for Plaintiff American Oversight


                                             21
